Citation Nr: 1046053	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-13 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1991 with 
subsequent service in the Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Further development is needed on the matters on appeal.  Review 
of the record indicates that the Veteran applied for disability 
benefits from the Social Security Administration (SSA).  See July 
2009 SSA records request.  As these records are potentially 
relevant to the matter on appeal, they should be requested and, 
if available, associated with the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Review also indicates that the Veteran's service personnel 
records have not been associated with the record.  The Board 
acknowledges that the RO attempted to obtain these records by 
making a Personnel Information Exchange System (PIES) request 
under Address Code 31, as previously directed by PIES.  See 
February and June 2005 PIES reports.  It does not appear that a 
response was received, however.  Furthermore, it does not appear 
that the Veteran was informed that his complete service personnel 
records were not obtained.  See 38 C.F.R. § 3.159(e) (2010).  As 
these records are relevant to the matter on appeal, the service 
personnel records should again be requested. 

Finally, review indicates the need for an additional opinion to 
determine whether the Veteran has a psychiatric disorder which 
onset in service or is causally related to service.  The Board 
acknowledges that the record already includes VA examination and 
evaluations records with associated opinions.  The opinions do 
not address whether a psychiatric disorder onset in service, 
however, and based on the, albeit crossed out, mark on the 
Veteran's separation examination indicating a history of 
depression and excessive worry and the current diagnoses, the 
Board finds such an opinion is needed.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  Obtain personnel records for the 
periods of active service from May 1988 to 
May 1981 and any subsequent Reserve 
service.  If there are no records, the AOJ 
should make that specific finding and 
document efforts made.  The Veteran should 
notified

3.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

4.  After completion of the forgoing, 
forward the claims folder to a VA medical 
professional for an opinion as to the 
likely etiology of the Veteran's 
psychiatric disability, currently assessed 
as major depressive disorder.  After 
reviewing the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
psychiatric disorder onset in service or is 
related to service.  A rationale for any 
opinion expressed is requested.

4.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


